                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


TOBY WILLIAMS, #631555                            §

VS.                                               §        CIVIL ACTION NO. 6:18cv567

BRYAN COLLIER, ET AL.                             §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Toby Williams, a prisoner currently confined in the Texas prison system,

proceeding pro se and in forma pauperis, filed the above-styled and numbered civil lawsuit. On

December 28, 2018, Mr. Williams filed a motion to certify a class (Dkt. #11).

       The above motion was referred to United States Magistrate Judge John D. Love. The

Report and Recommendation of the Magistrate Judge (Dkt. #14), which contains proposed

findings of fact and recommendations for the disposition of such action, has been presented for

consideration, and no objections having been timely filed, the court is of the opinion that the

findings and conclusions of the Magistrate Judge are correct, and adopts the same as the findings

and conclusions of the court. It is accordingly

       ORDERED that Mr. Williams’ motion to certify a class (Dkt. #11) is DENIED.

       SIGNED this the 26 day of March, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
